Title: Enclosure: George Rogers Clark to Samuel Brown, 17 June 1798
From: Brown, Samuel
To: Rogers, George


          George Rogers Clark to Samuel Brown
          
            Sir.
            June 17th. 1798.
          
          Your Letter was handed to me by Mr. Thruston, the Matter therein contained was new to me; I find myself hurt that Mr. Jefferson should have been Attacked with so much Virulence on a Subject which I know he was not Author of, but except a few Mistakes of Names of Person & Places, the Story is substantially true; I was of the first and last of the active Officers who bore the Weight of that War, and on perusing some old Papers of that Date I find some Memoirs, but indepedent of them I have a perfect Recollection of every Transaction relative to Logans Story—The Conduct of Cresap I am perfectly acquainted with, he was not the Author of that Murder, but a Family of the Name of Greathouse—But some Transactions that happened under the Conduct of Captn. Cresap a few Days previous to the Murder of Logan’s Family gave him sufficient Ground to suppose that it was Cresap who had done him the Injury; But to enable you fully to understand the Subject of your Enquiry, I shall relate the Incidents that gave Rise to Logan’s Suspicion; and will enable Mr. Jefferson to do Justice to himself and the Cresap Family, by being made fully acquainted with Facts.
          Kentucky was explored in 1773; A Resolution was formed to make Settlements in the Spring following—& the Mouth of the little Kenhawa was appointed the Place of general Rendevouz—in Order to descend the River from  thence in a Body; Early in the Spring the Indians had done some Mischief, Reports from their Towns were alarming which caused many to decline Meeting and only eighty or ninety Men assembled at the Place of Rendevous, where we lay some Days; A small Party of Hunters which lay about ten Miles below us were fired on by the Indians whom the Hunters beat off and returned to our C& This and many other Circumstances led us to believe that the Indians were determined to make War; the wh[ole] of our Party was exasperated, and resolved n[ot] to be disappointed in their Project of forming a Settlement in Kentucky, as we had every necessary Store that could be thought of—
          An Indian Town called Horse-head Bottom on the Siotho and nearest its mouth lay most in our Way, we resolved to cross the Country & surprize it; Who was to command was the Question; there were but few among us who had experience in Indian Warfare, and they were such as we did not chuse to be commanded by—We knew of Capt. Cresap being on the River about 15 Miles above with some Hands settling a new Plantation and intending to follow us to Kentucky as soon as he had fixed his People, we also knew that he had had Experience in a former War. It was proposed & unanimously agreed on to Send for him to command the Party; A Messenger was dispatched and in half an Hour returned with Cresap; he had heard of our Resolution by some of his Hunters who had fallen in with those from our Camp, and had Set out to come to us; We now thought our little Army (as we called it) compleat, and the Destruction of the Indian Town inevitable; A Council was call’d and to our Astonishment our intended General was the Person who dissuaded us from the Enterprize, alledging that appearances were suspicious, but that there was no Certainty of a War, that if we made the Attempt proposed he had no Doubt of Success, but that a War at any Rate would be the Result, that we should be blamed for it and perhaps justly; but that if we were determined to execute the Plan, he would lay aside all Considerations, send for his People and share our Fortunes; he was then asked what Measure he would recommend to us, his Answer was that we should return to Wheeling a convenient Post to obtain Intelligence of what was going forward, that a few Weeks would determine the Matter, and as it was early in the Spring, if we should find that the Indians were not hostilely disposed we should have full Time to prosecute our entended Settlements in Kentucky; This Measure was adopted and in two Hours the whole Party was under Way; As we ascended the River we met Killbuck and Indian Chief (Delaware) with a small Party; We had a long Conference but obtained very little Satisfaction from him—It was observed that Cresap did not attend this Conference but Kept on the opposite Side of the River, he said that he was afraid to trust himself with the Indians; that Killbuck had frequently attempted to waylay & kill his Father, & that he was doubtful that he should tempted to put Killbuck to Death—On our arrival at Wheeling, the whole Country being pretty well settled thereabouts, the Inhabitants appeared to be much alarmed, and fled to our Camp from every Direction—we offered to cover their Neighbourhood with Scouts, until we could obtain further Information, if they would return to their Plantations; but Nothing we could say would prevail; By this Time we got to be a formidable Party, as all the Hunters & Men without Families &c., in that Quarter joined us—Our Arrival at Wheeling was soon known at Pittsburgh, the whole of that Country at that time being under the Jurisdiction of Virginia Doctor Connelly had been appointed by Dunmore Capt. Commandant of the District then called West Augusta; He Connelly hearing of us  sent a Message addressed to the Party, informing us that a War was to be apprehended, and requesting that we would Keep our Position for a few Days, that Messengers had been sent to the Indian Towns whose Return he daily expected, and the Doubt respecting a War with the Indians would then be cleared up—The Answer we returned was that we had no Inclination to decamp for some time, and during our Stay we should be careful that the Enemy should not harrass the Neighbourhood—But before this Answer could reach Pittsburgh, he had sent a second Express addressed to Capt. Cresap as the most influential Man amongst us informing him that the Messengers had returned from the Indian Towns and that a War was inevitable and begg’d him to use his Influence with the Party to get them to cover the Country until the Inhabitants could fortify themselves—The Time of the Reception of this Letter was the Epoch of open Hostilities with the Indians—the War Post was planted a Council called and the Letter read and the Ceremonies used by the Indians on so important an Occasion acted, and War Was formally declared—The same Evening two Scalps were brought into Camp—The following Day some Canoes of Indians were discovered descending the River, taking Advantage of an Island to cover themselves from our View. They were chased by our Men 15 Miles down the River they were forced ashore and a Battle ensued a few were wounded on both Sides and we got one Scalp only; On Examining their Canoes we found a considerable quantity of ammunition and other warlike Stores—On our Return to Camp a Resolution was formed to march next Day and attack Logan’s Camp, on the Ohio about 30 Miles above Wheeling—We actually march about five Miles, and halted to take some Refreshment, here the Impropriety of executing the proposed Enterprize was argued the Conversation was brought forward by Cresap himself; it was generally agreed that those Indians had no hostile Intentions, as it was a hunting Camp composed of Men Women and Children with all their Stuff with them—This we knew as I myself and others then present had been at their Camp about four weeks before that Time on our way down from Pittsburgh; In short every Person present particularly Cresap (upon Reflection) was opposed to the projected Measure—We returned & on the same Evening decamped and took the Road to Red Stone—It was two Days after this that Logan’s Family was killed, and from the Manner in which it was done it was viewed as a horrid Murder by the whole Country—From Logan’s hearing that Cresap was at the Head of this Party at Wheeling it was no wonder that he considered Cresap as the Author of his Family’s Destruction—
          Since the Receipt of your Letter I have procured the Notes on Virginia, they are now before me; the Action was more barbarous than therein related by Mr. Jefferson; those Indians used to visit & receive Visits from the neighbouring Whites on the opposite Shore, they were on a Visit at Greathouses at the Time they were massacre’d by those People and their associates. The War now raged with all its Savage Fury until the following fall, when a Treaty of Peace was held at Dunmore’s Camp within five Miles of Chilicothe the Indian Capital on the Siotho—Logan did not appear—I was acquainted with him & wished to be informd of the Reason of his absence by one of the Interpreters—The Answer he gave to my Enquiry was “that he was like a Mad Dog, that his Bristles had been up were not yet quite fallen—but that the good Talks now going forward might allay them”—Logan’s Speech to Dunmore now came forward as related by Mr. Jefferson, and was generally believed & indeed not doubted to have been genuine and dictated by Logan—The Army knew it was wrong so far as it  respected Cresap and afforded an Opportunity of rallying that Gentleman on the Subject—I discovered that Cresap was displeased and told him that he must be a very great Man, that the Indians shouldered him with every Thing that had happened—he smiled & said that he had a great Mind to tomahawk Greathouse about the Matter—What is here related is Fact, I was intimate with Cresap, and better acquainted with Logan at that Time than with any other Indian in the Western Country, and had a knowledge of the Conduct of both Parties. Logan is the author of Speech as related by Mr. Jefferson, and Cresap’s Conduct was such as I have herein related—
          I have gone through a Relation of Every Circumstance that had any Connection wi[th] the Information you desire & hope it will be satisfactory to yourself & Mr. Jefferson.—
          I am your mo. obt. Servt.
          
            G: R: Clark
          
        